IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0482
                              Filed August 31, 2022


JOHN FRANKLIN DEERING,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeffrey Farrell, Judge.



      John Deering appeals the denial of his application for postconviction relief

following his convictions of first-degree kidnapping, attempt to commit murder, and

willful injury. AFFIRMED.




      Erin M. Carr of Carr Law Firm, P.L.C., for appellant.

      Thomas J. Miller, Attorney General, and Benjamin Parrott, Assistant

Attorney General, for appellee State.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       Two people put a man in the trunk of a car, took him to a Des Moines park,

removed him from the trunk, and hit him with a brick until he lost consciousness.

The State charged John Deering with several crimes, including first-degree

kidnapping.

       The case was tried to the court. In its findings of fact, conclusions of law,

and verdict, the court set forth the elements of the first-degree-kidnapping charge

as follows:

              1. On or about April 11, 2014, the defendant, or someone he
       aided and abetted, confined [a man], or removed [the man] from one
       place to another, knowing that he had neither the authority nor
       consent of [the man] to do so; and
              2. That the defendant, or someone he aided and abetted,
       confined or removed [the man] with the specific intent to: (a) inflict a
       serious injury upon him; and/or (b) secretly confine him; and
              3. That, as a consequence of the kidnapping, [the man]
       suffered a serious injury.

The district court found in part that, “as a result of their confinement and movement

of [the man] and the acts committed in furtherance of the confinement and

movement, [the man] suffered a serious injury.” Deering was adjudged guilty of

kidnapping as well as the other charges. On direct appeal, the court of appeals

affirmed his judgment and sentence. See State v. Deering, No. 14-1656, 2016

WL 1358491, at *1 (Iowa Ct. App. Apr. 6, 2016).

       Deering filed a postconviction-relief application, asserting in part that the

man who was placed in the trunk did not suffer serious injuries “as a consequence

of the kidnapping” and his trial attorneys were ineffective in failing to challenge that

element of the kidnapping charge.          The district court was not persuaded.

Addressing pertinent caselaw, the court stated:
                                         3


              There are two recent cases that serve as an illustration how
      the courts have viewed the “as a consequence” language. In State
      v. Salkil, [No. 11-0666, 2012 WL 2406473, at *1 (Iowa Ct. App. Jun.
      27, 2012)], the defendant assaulted the victim by hitting him on the
      head with a baseball bat and then wrapped the victim in plastic, put
      him in the trunk of a car, and put him in [a] ditch. . . . The defendant
      argued on appeal that the State did not present sufficient evidence
      that he suffered serious injury as a consequence of the kidnapping.
      The court agreed, drawing the distinction that the admitted serious
      harm was caused by the defendant prior to the kidnapping. There
      was no evidence to show that the act of the kidnapping, that is,
      placing the victim in the car and putting him in the ditch, caused any
      serious injury.
              In contrast, the court upheld a first-degree kidnapping
      conviction in State v. Sisco, [No. 16-1170, 2017 WL 3505294, at *1,
      *4 (Iowa Ct. App. Aug. 16, 2017)] under different facts. . . . In Sisco,
      the defendant removed the victim from outside a residence and took
      and confined her inside the residence where he committed acts
      causing serious injury. In that instance, the court held that the
      evidence supported the conviction. Id. (citing State v. Ronnau, 881
      N.W.2d 469 (Iowa Ct. App. 2016)) (finding no prejudice when the
      court instructed the jury by using the term “as a result of” rather than
      “as a consequence of”).
              This case is analogous to Sisco. [The man] was shoved in
      the trunk of his car and driven to a park where the serious injury was
      imposed. The serious injury was a consequence of the kidnapping
      because he was confined and take[n] to the park where the beating
      took place. Further, his body was dragged from the car to wooded
      area, showing the continuing nature of the kidnapping. This case is
      easily distinguishable from Salkil, where the record showed all acts
      causing the injury were complete before the victim was ever confined
      and removed. Accordingly, applicant’s counsel did not breach a
      duty, and even if they did, there was no prejudice.

      On appeal, Deering again asserts “the State did not prove the victim

suffered the admitted serious injury as a consequence of the kidnapping.” In his

view, his trial attorneys were “ineffective” in “failing to move for judgment of

acquittal” on this basis. To prevail, Deering had to show (1) deficient performance

and (2) prejudice. See Strickland v. Washington, 466 U.S. 668, 687 (1984). On

our de novo review, we agree with the district court’s analysis and the court’s
                                           4


conclusion that the performance of Deering’s trial attorneys was not deficient. We

affirm the court’s denial of the postconviction-relief application.

       AFFIRMED.